Exhibit 10.2 SECOND AMENDED AND RESTATED UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE FOR AND IN CONSIDERATION OF the sum of Ten and No/100 Dollars ($10.00) and other good and valuable consideration paid or delivered to the undersigned MEDEQUITIES REALTY TRUST, INC., a Maryland corporation (“REIT”), MEDEQUITIES OP GP, LLC, a Delaware limited liability company (“General Partner”), MEDEQUITIES REALTY TRS, LLC, a Delaware limited liability company (“TRS”) and the Additional Guarantors which are a party hereto or may hereafter become a party hereto, if any (hereinafter referred to individually as a “Subsidiary Guarantor” and collectively, as “Subsidiary Guarantors”; REIT, General Partner, TRS and the Subsidiary Guarantors are sometimes hereinafter referred to individually as a “Guarantor” and collectively as “Guarantors”), the receipt and sufficiency whereof are hereby acknowledged by Guarantors, and for the purpose of seeking to induce KEYBANK NATIONAL ASSOCIATION, a national banking association (hereinafter referred to as “Lender”, which term shall also include each other Lender which may now be or hereafter become a party to the “Credit Agreement” (as hereinafter defined), any Lender acting as the Issuing Lender under the Credit Agreement and shall also include any such individual Lender acting as agent for all of the Lenders), to extend credit or otherwise provide financial accommodations to MEDEQUITIES REALTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership (“Borrower”) under the Credit Agreement, and seeking to induce the Lender Hedge Providers to provide final accommodations by entering into derivative contracts that may give rise to Hedge Obligations, which extension of credit and provision of financial accommodations will be to the direct interest, advantage and benefit of Guarantors, Guarantors do hereby, jointly and severally, absolutely, unconditionally and irrevocably guarantee to Lender and the Lender Hedge Providers the complete payment and performance of the following liabilities, obligations and indebtedness of Borrower to Lender and Lender Hedge Providers (hereinafter referred to collectively as the “Obligations”) (capitalized terms that are used herein that are not otherwise defined herein shall have the meanings set forth in the Credit Agreement): (a)the full and prompt payment when due, whether by acceleration or otherwise, either before or after maturity thereof, of the Revolving Credit Notes made by Borrower to the order of the applicable Lenders in the maximum aggregate principal face amount of up to Three Hundred Million and No/100 Dollars ($300,000,000.00), of the Term Loan A Notes made by Borrower to the order of the applicable Lenders in the maximum aggregate principal face amount of up to One Hundred Twenty-Five Million and No/100 Dollars ($125,000,000.00), and of the Swing Loan Note made by Borrower to the order of the Swing Loan Lender in the principal face amount of Twenty Million and No/100 Dollars ($20,000,000.00), together with interest as provided in the Revolving Credit Notes, the Term Loan A Notes and the Swing Loan Note; and (b)the full and prompt payment and performance of any “Hedge Obligations” (as defined in the Credit Agreement); and (c)the full and prompt payment and performance when due of any and all obligations of Borrower and any Guarantor to Lender under the Security Documents; and (d)the full and prompt payment when due, whether by acceleration or otherwise, either before or after maturity thereof, of each other note as may be issued under that certain Second Amended and Restated Credit Agreement dated of even date herewith (as replaced, supplemented, amended, modified, consolidated, restated, increased or extended, hereinafter referred to as the “Credit Agreement”) among Borrower, KeyBank, for itself and as agent, and the other lenders now or hereafter a party thereto, together with interest as provided in each such note, together with any replacements, supplements, renewals, modifications, consolidations, restatements, increases, and extensions thereof (the Revolving Credit Notes, the Term Loan A Notes, the Term Loan B Notes, the Swing Loan Note and each of the notes described in this subparagraph (d) are hereinafter referred to collectively as the “Note”); and (e)the full and prompt payment and performance of any and all obligations of Borrower to Lender and Issuing Lender under the terms of the Credit Agreement; and (f)the full and prompt payment and performance of any and all other obligations of Borrower to Lender under any other agreements, documents or instruments now or hereafter evidencing, securing or otherwise relating to the indebtedness evidenced by the Note or the Credit Agreement (the Note, the Credit Agreement, the Security Documents and said other agreements, documents and instruments are hereinafter collectively referred to as the “Loan Documents” and individually referred to as a “Loan Document”).
